             Case 1:21-cv-00727-RP Document 1 Filed 08/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                 Western District of Texas
                                     Austin Division

MANDY PEREZ,                 §
                             §
         Plaintiff,          §                        Civil Action No. 1:21-cv-00727
                             §
         vs.                 §
                             §
CROWN ASSET MANAGEMENT, LLC, §
                             §                        DEMAND FOR JURY TRIAL
         Defendant.          §

                                   ORIGINAL COMPLAINT

        1.     Plaintiff Mandy Perez sues for claims under the Fair Debt Collection Practices Act

("FDCPA"), 15 U.S.C. § 1692, et seq., to obtain actual damages, statutory damages, costs and a

reasonable attorney's fee for the Defendant's violations of the FDCPA.

                                                 VENUE

       2.      Venue is proper in the United States District Court for the Western District of

Texas, Austin Division, because the acts and transactions occurred in this district and because the

Defendant transacts business in this district.

                                          THE PARTIES

       3.      Plaintiff Mandy Perez ("Perez") is an individual residing in Travis County, Texas.

       4.      Defendant Crown Asset Management LLC ("CAM") is a company organized and

existing under the laws of Georgia. CAM may be served by serving its registered agent at the

following address:

                       CT Corporation System
                       1999 Bryan Street, Suite 900
                       Dallas, TX 75201

                               FACTUAL ALLEGATIONS
              Case 1:21-cv-00727-RP Document 1 Filed 08/19/21 Page 2 of 3




        5.      Perez resides in Austin, Texas.

        6.      Perez allegedly owed money for a personal credit card debt.

        7.      Perez did not pay the alleged debt and it went into default.

        8.      After default, the debt was sold to CAM.

        9.      CAM describes itself as a “purchasing firm with extensive experience acquiring

distressed consumer receivables.” 1

        10.     CAM attempted to collect the alleged debt from Perez.

        11.     CAM filed a civil lawsuit bearing cause number J2-CV-21-002193 and styled

Crown Asset Management, LLC v. Mandy L. Perez in the Precinct Two Justice Court of Travis

County, Texas.

        12.     Perez did not reside within Travis County Justice Court Precinct Two on the date

the action was commenced by CAM against her.

        13.     Perez resides within Travis County Justice Court Precinct Three.

        14.     CAM had the lawsuit served on Perez.

        15.     Perez retained counsel.

        16.     Perez sustained actual damages by being forced to hire an attorney to move to

transfer the case against her to the correct venue.

        17.     The alleged debt is a “debt” as that term is defined by § 1692a(5) of the FDCPA.

        18.     Perez is a "consumer" as that term is defined by § 1692a(3) of the FDCPA.

        19.     CAM is a “debt collector” as defined by § 1692a(6) of the FDCPA.




1
    See https://www.crownasset.com/
                                                  2
             Case 1:21-cv-00727-RP Document 1 Filed 08/19/21 Page 3 of 3




                          COUNT I. VIOLATION OF THE FDCPA § 1692i

       20.     Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

       21.     Section 1692i(a) of the FDCPA states:

     Any debt collector who brings any legal action on a debt
against any consumer shall–

(2).... bring such action only in the judicial district or similar
legal entity–

(A) in which such consumer signed the contract sued upon; or

(B) in which such consumer resides at the commencement of the
action.

       22.     CAM violated § 1692i of the FDCPA by suing Perez to collect a consumer debt in

a Travis County Justice Court Precinct Two, Texas.

                                        REQUEST FOR RELIEF

       23.     Plaintiff requests this Court award her:

               a.      Actual damages;

               b.      Statutory damages;

               c.      Costs; and

               d.      A reasonable attorney's fee.

                                         JURY DEMAND

               Plaintiff demands trial by jury.

                                                               Respectfully Submitted,
                                                               By: s/Tyler Hickle
                                                               Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com

                                                  3
